DETAILED ACTION


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The previous rejection has been withdrawn in light of applicant’s RCE filed Dec. 14, 2021.
The closest prior art is Jones and McCollough. Jones teaches a method of producing a frozen product containing particulates and McCollough teaches a method of making blocks of ice by filling ice cube molds with water and freezing and rotating the molds. McCollough, however, fails to teach a sealed ice cube mold that is then rotated. The prior art, further fails to specifically disclose a method of producing a block of ice throughout which particulates are distributed therein. The prior art fails to teach adding liquid water and particulates to a compartment, sealing the compartment opening and rotating the compartment while some of the water freezes and traps at least some of the particulates within the block of ice. 
Therefore, the prior art fails to teach or suggest the claimed method of producing a block of ice having particulates distributed throughout.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Rejoinder

Claims 1-10 and 21-23 are allowable. The restriction requirement between the method and apparatus , as set forth in the Office action mailed on April 15, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 12-14 is withdrawn.  Claims 12-14 , directed to the apparatus for carrying out the method of claim 1 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Conclusion

Claims 1-10, 12-14 and 21-23 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791